COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-07-212-CV
 
 
JEREMY SCOTT BURKETT                                                    APPELLANT
 
                                                   V.
 
DANIEL
R. LEGAULT, AND                                                     APPELLEES 
FANTASY RANCH, INC. BY                                                   
AND
THROUGH HARRY FREEMAN
 
 
                                              ------------
 
           FROM
THE 348TH DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




Appellant Jeremy Scott
Burkett attempts to appeal from a trial court order granting summary judgment
in favor of Fantasy Ranch, Inc.  On June
25, 2007, we notified Appellant that we were concerned that this court may not
have jurisdiction over this appeal because the order granting summary judgment
in favor of Fantasy Ranch, Inc. is a partial summary judgment that does not
dispose of all parties in the case, and it does not appear to be a final
judgment or an interlocutory order.  See
Lehmann v. Har-Con Corp., 39 S.W.3d 191, 192-93 (Tex. 2001).  Additionally, we informed Appellant that the
trial court had confirmed that no severance order has been signed severing
Appellant=s case
against Fantasy Ranch, Inc. from Appellant=s case against Daniel R. Legault. 
We also informed Appellant that the appeal would be dismissed for want
of jurisdiction unless Appellant or any party desiring to continue the appeal
filed with the court within ten days a response showing grounds for continuing
the appeal.  We have not received any
response to the jurisdiction letter.
Because there is no final
judgment or appealable interlocutory order, we dismiss this case for want of
jurisdiction.  See Tex. R. App. P. 42.3(a); 43.2(f).
 
 
PER CURIAM
 
 
PANEL
D:  HOLMAN, GARDNER, and WALKER, JJ.
 
DELIVERED:  August 2, 2007




[1]See Tex.
R. App. P. 47.4.